Citation Nr: 1541671	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

In July 2011, the Board remanded the appeal with instruction to obtain VA treatment records and afford the Veteran an opportunity to attend an examination.  Full VA treatment records were obtained, and he underwent an examination in October 2011.  The examiner's opinion was inadequate and the Board again remanded the appeal for another examination with specific instruction to discuss the relevance of the 15-decibel shift (only a 10-decibel shift with ASA/ISO conversion) in the 4000 hertz thresholds between the in-service entrance and separation examinations.  

The Veteran underwent another VA examination in July 2014 but the examination report did not sufficiently discuss the decibel shift and the Board therefore remanded again in March 2015.  He underwent a final VA examination in May 2015, which is adequate.  Therefore, the instructions in the July 2011, May 2014, and March 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

2.  The currently-diagnosed bilateral hearing loss is not causally or etiologically related to service or to tinnitus.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated and is not secondary to tinnitus.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As to direct service connection, the evidence of record demonstrates that the Veteran has currently-diagnosed bilateral hearing loss.  Specifically, VA treatment records indicate that he sought treatment for hearing loss in November 2007, nearly four decades after discharge.  He reported hearing difficulties only on some occasions, but no specific hearing deficit.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
50
LEFT
15
15
25
45
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The audiologist noted hearing within normal limits in both ears to 2000 hertz, with a mild to moderate sensorineural hearing loss at the higher frequencies.  He had normal middle ear function and excellent word recognition scores.  The audiologist did not comment on etiology.  Subsequent VA examinations also reflect a diagnosis of hearing loss.  Therefore, a current diagnosis is shown and the first element is met.

Next, the Veteran experienced in-service acoustic trauma.  He is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  In the March 2008 claim, in an April 2008 statement, and in the May 2009 substantive appeal, he contended that his hearing loss was incurred coincidental to service.  In the July 2008 notice of disagreement and in an October 2009 statement, he elaborated that he was exposed to constant acoustic trauma as a combat engineer at firing ranges while in service.  

In a July 2011 statement, he stated that he was exposed to constant shooting and explosions on the firing range on a daily basis.  He used protective gear for noise, but still suffered hearing loss at the time of service.  His accounts are found to be sufficiently credible to support a finding of in-service noise exposure and the second element has been met.  

As the Veteran's current bilateral hearing loss disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that he did not experience chronic symptoms of bilateral hearing loss in service or continuous symptoms of bilateral hearing loss since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of bilateral hearing loss.  Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

Service treatment records reflect that at the Veteran's November 1965 entrance examination, pure tone thresholds, in decibels, were as follows (adjusted for ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
5
LEFT
25
20
20
10
5

At his February 1968 separation examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
No record
15
LEFT
10
10
10
No record
15

No hearing loss abnormalities were noted on either examination.  Service treatment records do not otherwise reflect any audiometric testing or complaints of hearing loss.  Therefore, the in-service contemporaneous medical evidence does not show hearing loss.

Next, post-service evidence does not reflect bilateral hearing loss symptomatology for many years after service separation.  Specifically, in November 2007, the Veteran reported that he experienced hearing difficulties on some occasions but no specific hearing deficit although hearing loss was shown.  In March 2012, he reported hearing loss for several years, not several decades.  November 2007 is the first recorded symptomatology related to bilateral hearing loss, nearly four decades after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to bilateral hearing loss for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To that end, he indicated that he has experienced hearing loss since service.  However, as noted above, the February 1968 discharge physical findings indicate audiometric measures for both ears within the "normal" hearing range.  

His in-service history of symptoms (or lack thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to bilateral hearing loss for nearly four decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in April 1968 and the first notation of bilateral hearing loss in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999).  For these reasons, the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.

In addition, as noted above, the first notation of diminished hearing acuity was in November 2007, approximately 39 years following service separation.  Therefore, bilateral hearing loss was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Nonetheless, as bilateral hearing loss is currently shown and the evidence reflects in-service acoustic trauma, the next question is whether there is a causal relationship (nexus) between the current complaints and in-service noise exposure.  In this case, the weight of the competent evidence does not attribute the bilateral hearing loss to active duty.  

To this end, the Veteran underwent a VA examination in October 2011, at which time he reported difficulty discriminating speech in noise and in following group conversation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
55
55
LEFT
15
25
35
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely than not that the condition was caused by in-service noise exposure, based on the rationale that the in-service entrance and separation examinations showed no effect of noise exposure on his hearing.  The examiner further explained that no retroactive hearing effect was expected years after being exposed to noise.  

VA treatment records show that the Veteran was treated for hearing loss in March 2012.  He reported military noise exposure and a several year history of decreased speech recognition ability.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
30
55
55
LEFT
25
55
55
60
60

Speech audiometry revealed speech recognition ability of 75 percent in the right ear and 73 percent in the left ear.  The diagnosis was sensorineural hearing loss, mild to severe in the right ear and mild to moderately severe in the left ear.  The audiologist did not comment on etiology.

The Veteran underwent another VA examination in July 2014, at which time he reported difficulty hearing conversations and television.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
55
55
LEFT
25
45
50
60
65

Speech audiometry revealed speech recognition ability of 35 percent in the right ear and 30 percent in the left ear.  The examiner found normal bilateral acoustic immittance but abnormal bilateral ipsilateral and contralateral acoustic reflexes, and diagnosed bilateral sensorineural hearing loss.  

Based on the Veteran's normal February 1968 separation examination, the examiner opined that his hearing loss was less likely than not related to in-service noise exposure.  In an October 2014 follow-up opinion, the examiner further opined that it was less likely than not that the Veteran's hearing loss was secondary to his tinnitus, because there was no clinical evidence that tinnitus caused hearing loss.  

In compliance with the Board's remand instructions, the Veteran underwent another VA examination in May 2015.  He reported difficulty understanding conversational speech in noisy settings.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
55
55
LEFT
25
35
45
60
60

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner found normal bilateral acoustic immittance but abnormal bilateral ipsilateral and contralateral acoustic reflexes, and diagnosed bilateral sensorineural hearing loss.  The examiner opined that hearing loss was less likely than not caused by service and that loud noise experienced during service did not result in damage to the auditory hair cells.  

This opinion was based on the rationale that in-service hearing tests showed normal hearing.  There was no evidence of in-service hearing loss complaints or of hearing loss treatment or care in service or soon thereafter.  The earliest evidence of medical treatment for hearing loss was in November 1007, 39 years after service.  It was reported that actual hearing loss could be the result of a natural aging process, hereditary factors, post-service noise exposure, or a combination thereof.  

Furthermore, the examiner explained that regardless of the 15-decibel shift at 4000 hertz (adjusted to a 10-decible shift due to ASA/ISO conversion) between service entrance and separation examinations, all tested frequencies were within normal limits, and the shift was not considered clinically significant for speech/communication purposes.

These opinions are highly probative to the issue of nexus.  Specifically, the May 2015 examiner's opinion is persuasive in that the examiner explained both the likely causes of the Veteran's hearing loss and why military noise exposure was not one of them.  The May 2015 examiner further explained that the 15-decibel (10 decibel) shift at 4000 hertz between service entrance and separation examinations was not clinically significant.  

Furthermore, three separate examiners all opined that hearing loss was less likely than not related to in-service noise exposure with the last examiner specifically addressing the threshold shift.  While not all of these examiners adequately explained their reasoning, the Board finds their opinions taken together more probative than the Veteran's statements that his hearing loss is related to service.  In addition, there is no contradicting medical evidence of record.

Next, the Board has weighed the Veteran's lay statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the multiple VA examination reports.  

Moreover, while the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses (e.g. that he appreciated diminished hearing acuity), bilateral hearing loss, as defined by VA regulations, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  

Moreover, the evidence does not show that bilateral hearing loss is secondary to tinnitus.  The Veteran has not claimed secondary service connection, and the July 2014 VA examiner explained that there was no clinical evidence that such a relationship was possible.  The evidence therefore weighs against a finding that bilateral hearing loss was caused or aggravated by tinnitus, and service connection on a secondary basis is denied.

In sum, the evidence weighs against a finding that bilateral hearing loss was shown in service, was shown within the first year of service, was continuous since service, and is related to service.  Therefore, the appeal is denied.

Finally, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and VA medical records have been obtained.  As discussed above, the Veteran was provided VA examinations in October 2011, July 2014, and May 2015.  These examinations and their associated reports, taken together, were adequate.  

Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


